Citation Nr: 0018868	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated 50 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the right chest, 
currently evaluated 20 percent disabling. 

3.  Entitlement to an increased (compensable) rating for 
service-connected residuals of a shell fragment wound 
overlying the apex of the heart.

4.  Entitlement to a higher (compensable) rating for service-
connected residuals of a shell fragment wound of the liver. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which, in pertinent part, 
granted service connection for residuals of a shell fragment 
wound of the liver, with a noncompensable rating, and denied 
an increase in a 20 percent rating for service-connected 
residuals of a shell fragment wound of the right chest with 
retained foreign bodies in the heart and in the region of the 
4th, 5th, and 12th ribs.  The veteran appealed for a higher 
rating for residuals of a shell fragment wound of the liver, 
and appealed for an increased rating for residuals of a shell 
fragment wound of the right chest with retained foreign 
bodies in the heart and in the region of the 4th, 5th, and 12th 
ribs.  

In an April 1996 decision, the RO assigned a separate 
noncompensable rating for residuals of a shell fragment wound 
overlying the apex of the heart, and continued a 20 percent 
rating for residuals of a shell fragment wound of the right 
chest with retained foreign bodies in the region of the 4th, 
5th, and 12th ribs.  The RO also denied an increase in a 10 
percent rating for service-connected anxiety, and the veteran 
appealed that decision.  A personal hearing was held before 
an RO hearing officer in June 1996.  In an October 1996 
hearing officer's decision, an increased 30 percent rating 
was assigned for the anxiety disorder.  In a November 1999 
decision, the RO assigned an increased 50 percent rating for 
the anxiety disorder.  A personal hearing was held before a 
member of the Board in May 2000.  

At the May 2000 Board hearing, the veteran's representative 
raised an issue of entitlement to a total disability rating 
based on individual unemployability.  This issue is not 
currently on appeal, and the Board refers it to the RO for 
appropriate action.


REMAND

The veteran contends that his service-connected disabilities 
are more disabling than currently evaluated.  His claims for 
an increased rating for anxiety disorder, an increased rating 
for residuals of a shell fragment wound of the right chest, 
an increased rating for residuals of a shell fragment wound 
overlying the apex of the heart, and for a higher rating for 
residuals of a shell fragment wound of the liver are well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist in developing the facts pertinent 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The last VA examination of the veteran's various residuals of 
shell fragment wounds was conducted in 1995, and the last VA 
psychiatric examination for the anxiety disorder was in 1997.  
At his May 2000 Board hearing, the veteran asserted that his 
conditions had worsened.  He has also asserted that the 
current disability ratings do not fully encompass all of his 
current symptoms from his shell fragment wound residuals.  He 
contends that he has retained foreign bodies inside his heart 
and his liver, and that he also has pulmonary residuals from 
a shell fragment wound.  In light of the length of time since 
the last examinations, and the veteran's allegations of 
worsened conditions, the Board finds that further development 
of the evidence is warranted, including providing the veteran 
with contemporaneous VA examinations.  38 U.S.C.A. § 5107(a) 
(West 1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Any recent treatment 
records should also be obtained. Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a psychiatric disorder or 
for residuals of shell fragment wounds of 
the chest and abdomen since 1995.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  38 C.F.R. § 3.159.

2.  The RO should have the veteran 
undergo a VA examination by a specialist 
in internal medicine to determine the 
severity of his residuals of a shell 
fragment wound overlying the apex of the 
heart, residuals of a shell fragment 
wound of the right chest with retained 
foreign bodies in the region of the 4th, 
5th, and 12th ribs, and residuals of a 
shell fragment wound of the liver.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
appropriate tests and studies should be 
performed.

3.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the severity of his anxiety 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a detailed description of the veteran's 
current psychiatric signs and symptoms, 
as well as an assessment of related 
occupational and social impairment.

4.  After the above development has been 
completed, the RO should review the 
claims for higher ratings.  If the claims 
are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




